1

2

3

4                              UNITED STATES DISTRICT COURT

5                                     DISTRICT OF NEVADA

6                                                 ***

7     JOHN DAVID PAMPLIN,                               Case No. 3:16-cv-00745-MMD-CLB

8                                   Plaintiffs,                      ORDER
             v.
9
      WARDEN BAKER, et al.,
10
                                 Defendants.
11

12

13   I.     SUMMARY

14          Plaintiff John David Pamplin, an incarcerated person in the custody of the Nevada

15   Department of Corrections (“NDOC”), filed this action pro se under 42 U.S.C. § 1983.

16   Before the Court is a Report and Recommendation of United States Magistrate Judge

17   William G. Cobb (“R&R”) (ECF No. 86) recommending that the Court grant in part and

18   deny in part Defendants’ motion for summary judgment (the “Motion”) (ECF No. 69). The

19   parties had until March 19, 2020 to file an objection. To date, no objection has been filed.

20   For that reason, and because the Court agrees with Judge Cobb, the Court will adopt the

21   R&R.

22   II.    BACKGROUND

23          The Court adopts the facts in the R&R (ECF No. 86 at 1-3) and does not recite

24   them here.

25   III.   LEGAL STANDARD

26          A.     Review of the Magistrate Judge’s Recommendations

27          This Court “may accept, reject, or modify, in whole or in part, the findings or

28   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
1    fails to object, however, the court is not required to conduct “any review at all . . . of any

2    issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985);

3    see also United States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (“De novo review of

4    the magistrate judges’ findings and recommendations is required if, but only if, one or both

5    parties file objections to the findings and recommendations.”) (emphasis in original); Fed.

6    R. Civ. P. 72, Advisory Committee Notes (1983) (providing that the court “need only satisfy

7    itself that there is no clear error on the face of the record in order to accept the

8    recommendation”).

9           B.     Summary Judgment Standard

10          “The purpose of summary judgment is to avoid unnecessary trials when there is no

11   dispute as to the facts before the court.” Nw. Motorcycle Ass’n v. U.S. Dep’t of Agric., 18

12   F.3d 1468, 1471 (9th Cir. 1994). Summary judgment is appropriate when the pleadings,

13   the discovery and disclosure materials on file, and any affidavits “show there is no genuine

14   issue as to any material fact and that the movant is entitled to judgment as a matter of

15   law.” Celotex Corp. v. Catrett, 477 U.S. 317, 330 (1986). An issue is “genuine” if there is

16   a sufficient evidentiary basis on which a reasonable fact-finder could find for the

17   nonmoving party and a dispute is “material” if it could affect the outcome of the suit under

18   the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986). Where

19   reasonable minds could differ on the material facts at issue, however, summary judgment

20   is not appropriate. See id. at 250-51. “The amount of evidence necessary to raise a

21   genuine issue of material fact is enough ‘to require a jury or judge to resolve the parties'

22   differing versions of the truth at trial.’” Aydin Corp. v. Loral Corp., 718 F.2d 897, 902 (9th

23   Cir. 1983) (quoting First Nat’l Bank v. Cities Service Co., 391 U.S. 253, 288-89 (1968)). In

24   evaluating a summary judgment motion, a court views all facts and draws all inferences in

25   the light most favorable to the nonmoving party. Kaiser Cement Corp. v. Fishbach &

26   Moore, Inc., 793 F.2d 1100, 1103 (9th Cir. 1986).

27          The moving party bears the burden of showing that there are no genuine issues of

28   material fact. Zoslaw v. MCA Distrib. Corp., 693 F.2d 870, 883 (9th Cir. 1982). Once the

                                                   2
1    moving party satisfies Rule 56’s requirements, the burden shifts to the party resisting the

2    motion to “set forth specific facts showing that there is a genuine issue for trial.” Anderson,

3    477 U.S. at 256. The nonmoving party “may not rely on denials in the pleadings but must

4    produce specific evidence, through affidavits or admissible discovery material, to show

5    that the dispute exists,” Bhan v. NME Hosps., Inc., 929 F.2d 1404, 1409 (9th Cir. 1991),

6    and “must do more than simply show that there is some metaphysical doubt as to the

7    material facts.” Orr v. Bank of Am., 285 F.3d 764, 783 (9th Cir. 2002) (quoting Matsushita

8    Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). “The mere existence of

9    a scintilla of evidence in support of the plaintiff’s position will be insufficient.” Anderson,

10   477 U.S. at 252.

11   IV.    DISCUSSION

12          While the parties have failed to timely object to the R&R, the Court has nevertheless

13   conducted a de novo review to determine whether to adopt the R&R. Having reviewed the

14   R&R (ECF No. 86) and the Motion (ECF No. 69), the Court agrees with Judge Cobb and

15   adopts the R&R in full.

16          Judge Cobb recommended that the Court grant the Motion as to Plaintiff’s

17   Fourteenth Amendment due process claim for unlawful deprivation of his property

18   because Plaintiff had a meaningful post-deprivation remedy in the grievance process (see

19   Greene v. Nev. Dept. Of Corrections, 2015 WL 1034276, * 5 (D. Nev. Mar. 10, 2015)) and

20   Plaintiff had recourse to small claims court (see NRS §§ 41.0322, 73.010, and 41.031).

21   (ECF No. 86 at 6-7.) See Hudson v. Palmer, 468 U.S. 517, 533 (1984) (holding that an

22   unauthorized intentional deprivation of property by a state employee does not constitute a

23   due process violation if a meaningful post-deprivation remedy for the loss is available).

24          In contrast, Judge Cobb recommended that the Court deny the Motion on Plaintiff’s

25   Eighth Amendment claim for deliberate indifference to Plaintiff’s serious medical needs.

26   (ECF No. 86 at 14.) Although Defendants contend that they did not act with deliberate

27   indifference because they provided Plaintiff with medical appointments, medication and

28   an ankle brace (ECF No. 86 at 10), the Court agrees with Judge Cobb that Defendants

                                                   3
1    rely on medical records (ECF Nos. 71-3, 71-4) that are somewhat illegible and appear to

2    be incomplete. (ECF No. 86 at 11.) Without further evidence, it is unclear to the Court that

3    Defendants adequately addressed Plaintiff’s medical needs. (Id.)

4           Finally, Judge Cobb recommended that the Court deny the Motion on the issue of

5    qualified immunity. (ECF No. 86 at 12-14.) Defendants contend they are entitled to

6    qualified immunity because they did not violate a clearly established right when they

7    confiscated Plaintiff’s brace. (See ECF No. 86 at 13.) But Defendants state the issue too

8    narrowly. See Deorle v. Rutherford, 272 F.3d 1272, 1285-86 (9th Cir. 2001) (clarifying that

9    qualified immunity does not require that a prior case prohibit the exact misconduct at issue

10   in the case); Hope v. Pelzer, 536 U.S. 730, 741 (2002) (“[O]fficials can be on notice that

11   their conduct violates established law even in novel factual circumstances.”). Here,

12   Plaintiff alleged that Defendants violated Plaintiff’s Eighth Amendment right when

13   Defendants consciously disregarded an excessive risk to Plaintiff’s health and chose a

14   course of treatment that was medically unacceptable under the circumstances. (ECF No.

15   86 at 13). As Judge Cobb pointed out, this constitutes a violation of clearly established

16   law. (Id. at 13-14.) See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996).

17   V.     CONCLUSION

18          The Court notes that the parties made several arguments and cited to several cases

19   not discussed above. The Court has reviewed these arguments and cases and determines

20   that they do not warrant discussion as they do not affect the outcome of the motions before

21   the Court.

22          It is therefore ordered, adjudged, and decreed that the Report and

23   Recommendation of Magistrate Judge William G. Cobb (ECF No. 86) is accepted and

24   adopted in full.

25          It is further ordered that Defendant’s motion for summary judgment (ECF No. 69)

26   ///

27   ///

28   ///

                                                  4
1    is denied, except as to Plaintiff’s Fourteenth Amendment due process deprivation of

2    property claim.

3          DATED THIS 25th day of March 2020.

4
                                           MIRANDA M. DU
5                                          CHIEF UNITED STATES DISTRICT JUDGE

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             5
